—Judgment, Supreme Court, New York County (Edward McLaughlin, J.), rendered May 4, 1988, convicting defendant, after a plea of guilty, of criminal possession of a controlled substance in the second degree, and sentencing him to a term of 8 years to life imprisonment, consecutive to any remaining Federal parole time, unanimously affirmed.
As this Court previously determined on codefendant’s appeal, the "motion to suppress was properly denied. The arresting officer’s fear that defendant and her companions would destroy the contraband was reasonable. * * * Even if the officers could have devised a better plan to arrest the co-defendant [the defendant in this appeal], the officers’ lack of foresight made the urgency no less a reality” (People v Rodriguez, 170 AD2d 303, lv denied 77 NY2d 966).
We also find that the identification of defendant, two hours after he had been arrested, by an officer who had previously observed defendant during the ongoing investigatory surveillance was merely confirmatory and did not warrant a Wade hearing (see, People v Wharton, 74 NY2d 921). Concur — Sullivan, J. P., Wallach, Ross, Asch and Tom, JJ.